DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, and 20 are objected to because of the following informalities:  
Claims 1, 13, and 20 recite “the element” in the second to last line and lacks antecedent bases.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 11 – 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nay et al. (US 2007/0127796).  
Regarding independent claim 1, Nay teaches a method for analyzing scan data (Figure 4), the method comprising: 
calculating a first threshold, based on a first target point in a first slice (paragraph 38: lesion contour 160 may be based at least in part on a threshold value, wherein the lesion contour 160 may encompass pixels of interest where the pixels of interest have an SUV greater than a threshold value, wherein the threshold value may be, for example, the percentage value of the maximum pixel value (e.g., SUVmax); paragraph 4: the 3D volumetric data set may be used to generate images, such as slices, or a region of interest from the object); and 
generating a first contour, the first contour being a boundary of a first region (paragraph 39: The contour processing component may utilize a threshold value to determine the lesion contour, wherein the contour processing component may determine pixels of interest based at least in part on a threshold value to determine a lesion contour encompassing the pixels of interest), the first region being a region within which: 
the elements of the first slice are greater than the first threshold (paragraph 38: the lesion contour 160 may encompass pixels of interest where the pixels of interest have an SUV greater than a threshold value), or 
the elements of the first slice are less than the first threshold (paragraph 8: a benign lesion may have an SUV less than 2.5).

Regarding dependent claim 8, Nay teaches generating a second contour in a second slice, based on a second target point in the second slice (paragraph 29 and Figure 1: reference images 110, 120, 130, 140 may be axial, sagittal, coronal, oblique views displayed at the same time), wherein: the first slice is a first slice of a scan volume (paragraph 4: the 3D volumetric data set may be used to generate images, such as slices, or a region of interest from the object); and the second slice is a second slice of the scan volume (paragraph 4: the 3D volumetric data set may be used to generate images, such as slices, or a region of interest from the object), the second slice being adjacent to the first slice (paragraph 29 and Figure 1: reference images intersect each other thus are at least adjacent to at least portions of each reference images).

Regarding dependent claim 9, Nay teaches calculating the second target point based on the first contour (paragraph 31: the focus region specified on two or more reference images may be coordinated to define an area and/or volume).

Regarding dependent claim 11, Nay teaches calculating the first threshold as an average over a first threshold-finding area of the first slice, the first threshold- finding area including the first target point (paragraph 44: SUVmin and SUVavg are the minimum and average, respectively, SUV pixel values in the lesion, lesion contour, area of interest, and/or focus region).

Regarding dependent claim 12, Nay teaches calculating a second threshold as an average over a second threshold-finding area, the second threshold-finding area being larger than, and containing, the first threshold-finding area; and generating a second contour, based on the second threshold (paragraph 45: a user may adjust a focus region or specify a different threshold value, wherein the change in the focus region and/or threshold value may result in a different lesion contour being determined, and thus a new value for TLG (or other statistic) may be computed and/or displayed to the user).

Regarding claims 13 and 20, claims 13 and 20 are similar in scope as to claims 1, thus the rejections for claims 1 hereinabove are applicable to claims 13 and 20.  Nay teaches a non-transitory computer readable medium, the non-transitory computer readable medium storing instructions that, when executed by a processing circuit (Claim 17).  Nay teaches a system for generating a view of an interior of an object, the system comprising: a scanner for scanning the object (paragraph 5: PET scanner); a processing circuit (Claim 10: a contour processing component); and a display (Claim 10: a display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, 6, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nay et al. (US 2007/0127796) in view of Jian et al. (US 2018/0365808).
Regarding dependent claim 2, Nay does not expressly disclose calculating an outward slope at the first target point.  Jian discloses canning an area with a lesion, a tumor to create a 2D/3D image (paragraph 58), and for example, the maximal value of the grayscale transformation range may correspond to a gray value of a certain element on the breast contour, and the minimal value of the grayscale transformation range may correspond to a gray value of one or more candidate elements in the breast region (paragraph 119).  Jian further discloses 
the slope of each of the line segments may be determined according to an upper limit and a lower limit of each grayscale transformation sub-range and/or the grayscale transformation range. For example, the slope may be determined as the quotient of twice the minimum value of the grayscale transformation range and a sum of the upper limit and the lower limit of each grayscale transformation sub-range. After the slope is determined, a function may be further determined for expressing the line segment. For a first line segment, the start point of the first line segment may correspond to the upper limit or the lower limit of the grayscale transformation range, and a function for the first line segment may be directly determined based on the endpoint and the slope. Accordingly, the start point of a subsequent line segment may be an endpoint of a previously determined line segment. The endpoint value may be calculated based on the function of the previously determined line segment and the grayscale transformation sub-range corresponding to the previously determined line segment. Similarly, the function for each of the line segments may be determined (paragraph 122).  
It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nay's system to analyze the grayscale value of each slice of the 3D image to determine the slope based on the grayscale transformation range and grayscale transformations subrange, wherein the value of the slope is used to determine the line segment of the image.  One would be motivated to do so because this would help detect more accurately contours of regions in the image, such as contour of regions of organs, lesions, and tumors.  

Regarding dependent claim 5, the combination of Nay’s and Jiang’s systems teaches wherein the calculating of the outward slope comprises: 
calculating a first statistic, of a first portion of the first slice (Jian, paragraph 122: the slope may be determined as the quotient of twice the minimum value of the grayscale transformation range and a sum of the upper limit and the lower limit of each grayscale transformation sub-range); 
calculating a second statistic, of a second portion of the first slice, and calculating the outward slope based on the first statistic and the second statistic, wherein: the second portion of the first slice has more elements than the first portion of the first slice, and the second portion of the first slice includes the first portion of the first slice (Jian, paragraph 122: the start point of a subsequent line segment may be an endpoint of a previously determined line segment. The endpoint value may be calculated based on the function of the previously determined line segment and the grayscale transformation sub-range corresponding to the previously determined line segment. Similarly, the function for each of the line segments may be determined).

Regarding dependent claim 6, the combination of Nay’s and Jiang’s systems teaches wherein: the first statistic is an average (Jian, paragraph 122: the slope may be determined as the quotient of twice the minimum value of the grayscale transformation range and a sum of the upper limit and the lower limit of each grayscale transformation sub-range), and the second statistic is an average (Jian, paragraph 122: the start point of a subsequent line segment may be an endpoint of a previously determined line segment. The endpoint value may be calculated based on the function of the previously determined line segment and the grayscale transformation sub-range corresponding to the previously determined line segment. Similarly, the function for each of the line segments may be determined).

Regarding claims 14, 17, and 18, claims 14, 17, and 18 are similar in scope as to claims 2, 5, and 6, thus the rejections for claims 2, 5, and 6 hereinabove are applicable to claims 14, 17, and 18.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nay et al. (US 2007/0127796) in view of Jian et al. (US 2018/0365808) and Bucler et al. (US 2013/0202173).  
Regarding dependent claim 3, Nay does not expressly disclose determining that the outward slope is less than zero, wherein the first region is a region within which the elements of the first slice are greater than the first threshold, however Nay does disclose a malignant lesion may have an SUV by weight greater than 2.5, and a benign lesion may have an SUV less than 2.5 (paragraph 8).  Bucler discloses it has been shown that malignant lesions have a characteristic curve, showing rapid uptake of contrast (steep positive initial slope) and rapid washout (subsequent negative slope), and benign lesions, on the other hand, have slow contrast uptake (small positive initial slope) and then plateau or do not reach peak intensity.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nay's system to determine when the SUV is greater than 2.5, to look at the steepness of the characteristic curve (steep positive initial slope and negative slope) to determine the positions of the boundaries of malignant lesions and to determine when the SUV is less than 2.5, to look at the small contrast uptake (small positive initial slope and plateau) to determine the positions of the boundaries of benign lesions.  One would be motivated to do so because this would help more accurately detect precise contours of detected lesions based on known characteristics of lesions.  

Regarding dependent claim 4, Nay not expressly disclose determining that the outward slope is greater than zero, wherein the first region is a region within which the elements of the first slice are less than the first threshold, however Nay does disclose a malignant lesion may have an SUV by weight greater than 2.5, and a benign lesion may have an SUV less than 2.5 (paragraph 8).  Bucler discloses it has been shown that malignant lesions have a characteristic curve, showing rapid uptake of contrast (steep positive initial slope) and rapid washout (subsequent negative slope), and benign lesions, on the other hand, have slow contrast uptake (small positive initial slope) and then plateau or do not reach peak intensity.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nay's system to determine when the SUV is greater than 2.5, to look at the steepness of the characteristic curve (steep positive initial slope and negative slope) to determine the positions of the boundaries of malignant lesions and to determine when the SUV is less than 2.5, to look at the small contrast uptake (small positive initial slope and plateau) to determine the positions of the boundaries of benign lesions.  One would be motivated to do so because this would help more accurately detect precise contours of detected lesions based on known characteristics of lesions.  

Regarding claims 15 and 16, claims 15 and 16 are similar in scope as to claims 3 and 4, thus the rejections for claims 3 and 4 hereinabove are applicable to claims 15 and 16.

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nay et al. (US 2007/0127796) in view of Jian et al. (US 2018/0365808) and Jo et al. (US 2017/0046848).
Regarding dependent claim 7, the combination of Nay’s and Jiang’s systems teaches generating a second contour; displaying the first contour and the second contour to a user (Jiang, Figure 14: contours 1401 and the thickness of the breast creating a second contour).  Nay does not expressly disclose receiving an input from the user, selecting one of: the first contour, and the second contour.  Jo discloses detecting a plurality of contours and a user selecting one of the plurality of contours (paragraphs 101, 102, and 138).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Nay's system to allow a user to select one of the detected contours.  One would be motivated to do so because this would allow a user to manually correct selected contour (paragraph 138).  

Regarding claim 19, claim 19 is similar in scope as to claim 7, thus the rejection for claim 7 hereinabove is applicable to claim 19.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612